Citation Nr: 1622677	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975 and from November 1990 to May 1991.  He also served in the United States Army Reserve and the United States Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2015, the Board remanded the claims for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to service connection for hypertension and entitlement to service connection for GERD, claimed as acid reflux are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The preponderance of the evidence is against a finding that the Veteran's current back disability, diagnosed as moderate degenerative changes of the lower lumbar spine, had its onset in service or is otherwise related to active duty, to include the reported in-service motor vehicle accident.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability are not met. 	
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Noify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 	
38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  The notice requirement was met in this case by pre-adjudication letter sent to the Veteran in April 2009.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim for service connection for a low back disability, including obtaining the Veteran's service treatment records (STRs) and pertinent post-service VA medical treatment records.  The RO also attempted to obtain any private medical records identified by the Veteran; however, on his general release for medical provider information, the Veteran only identified Jackson, Mississippi VAMC treatment records from May 1991 to present.  

Additionally, in accordance with the March 2015 Board remand, the RO afforded the Veteran a VA examination of his back in May 2015 and obtained the Veteran's military personnel record.  The Veteran also underwent a Gulf War general medical examination in May 2015.  Thus, the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to assist. Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).
All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2015).  After this review, the Board finds that the record is ripe for adjudication of this issue of service connection.  In this regard, the Board finds that VA has fulfilled its duty to assist by obtaining relevant existent records and obtaining adequate examinations.

Merits of the Service Connection Claims

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When a Veteran has served ninety days or more, certain chronic disabilities such as arthritis may be presumed to have been incurred in service where demonstrated to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1131, 1132, 1133; 38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  However, this presumption will be rebutted if there is affirmative evidence to the contrary. 	
38 C.F.R. § 3.307(d).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).  In the instant case, the Veteran has diagnoses of moderate degenerative changes of the lower lumbar spine.  Therefore, service connection may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology after service.

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  See the DD-214.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.

In determining whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 	
6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,	
492 F.3d 1372, 1376-77.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The medical evidence demonstrates that the Veteran has moderate degenerative changes of the lower lumbar spine.  See the May 2015 VA medical examination.  Additionally, there are current radiographic findings of mild spondylosis and degeneration of intervertebral lumbosacral disc without myelopathy and without herniation or protrusion.  Id.  Thus, the Veteran has a current disability, and the first element of his service connection claim is satisfied.

The Veteran contends that his low back disability is related to an in-service motor vehicle accident.  See the July 2009 VA treatment record.  His STRs are silent for any complaints, findings, treatment, or diagnoses relating to back disabilities related to a motor vehicle accident.  Inactive service records note complaints of low back pain in 1986 and 1992; however, the pain was attributed to the bronchitis for which he was being treated.

VA treatment records after his first period of active duty and before his second period, indicate that in August 1986, the Veteran had an upper respiratory infection and early bronchitis with reported back pain.  April 1987 and October 1988 Reports of Medical Examination indicate that the Veteran had no back issues.  A November 1990 VA screening of service members for Desert Shield is silent for any complaints, treatment or diagnosis of any back disability.

On an April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation, the Veteran indicated that he had no injuries while in the Southwest Asia region.  Similarly, the April 1991 separation examination indicates that clinical evaluation of the spine and other musculoskeletal system was normal.  No back complaints, treatments or diagnoses were noted.  On a May 1991 health questionnaire for dental treatment, the Veteran indicated that he had not been under physician care during the last two years, was not taking any drugs or medications and there had not been a change in his health in the previous two years.  Additionally, he did not indicate that any of the listed conditions applied to him, to include arthritis.  A July 1992 Report of Medical Examination notes that clinical evaluation of the spine and other musculoskeletal system was normal. 

Post-service treatment records show that the first complaint of back pain was in January 2002.  The Veteran complained of occasional back pain and indicated that he took over-the-counter anti-inflammatory medication.  In July 2002, February 2003 and September 2003 and July 2009, back pain was again noted.  The July 2009 VA treatment record notes that the Veteran attributed his back pain to an in-service motor vehicle accident.  At that time, the Veteran indicated that he was "seen by medical and treated his pain with medication."  See the July 2009 VA treatment record.  There is no mention of back pain in a September 2014 VA treatment record.

The Veteran was afforded a May 2015 VA examination.  The Veteran indicated that while riding in the back of a truck, the truck hit a big hole, which caused him to bounce up and fall backward on his right lateral buttock area.  See the May 2015 VA examination.  The Veteran indicated that he did not seek medical treatment; however, he took over-the-counter medication for pain.  Id.  The examiner noted the back pain that was attributed to the Veteran's bronchitis in 1986 and 1992.  Aside from the bronchitis-related back pain, the VA examiner explained that the medical documentation shows that the Veteran first complained of back pain in January 2002.  He noted July 2009 VA treatment record, in which the Veteran attributed his back pain to an in-service motor vehicle accident, and the numerous normal medical examinations, including the April 1991 separation examination, May 1991 health questionnaire for dental treatment, and the July 1992 and June 1997 periodic examinations, in which the Veteran indicated that that he had no back issues.  The examiner also noted that the Veteran later stated in his July 2009 notice of disagreement, that he hurt his back while doing mechanic work and there was no reference to an in-service accident.

Upon review of the claims file, including the medical records and the Veteran's statements, and examining the Veteran, the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner determined that because the Veteran's radiographic findings of mild spondylosis and degeneration of intervertebral lumbosacral disc without myelopathy and without herniation or protrusion are 15 years after separation of service and over twenty years after he returned from Saudi Arabia, the radiographic abnormalities are age appropriate and unrelated to an in-service event, to include the claimed in-service motor vehicle accident. 

The Board assigns the May 2015 VA opinion great probative weight.  The VA examiner examined the Veteran and had the benefit of reviewing the entire claims file, to include the STRs and the VA treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner provided an opinion of the symptomatology of the Veteran's current back disability and provided a medical rationale for his opinion.  

The determination of a nexus is a medical matter.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the Veteran contends that he his back pains are related to service, the evidence does not substantiate his claim.  

The evidence does not indicate that symptoms of a low back injury were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In this case, the lay and medical evidence of record, to include the Veteran's inconsistent statements regarding his back pain, do not demonstrate that the Veteran's symptoms of a low back disability have been continuous since separation from service in May 1991.

As there is no evidence that arthritis of the lumbar spine was manifested in the first post-service year, service connection for a low back disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

Additionally, because the Veteran is a Persian Gulf Veteran, the Board has also considered whether the provisions of 38 C.F.R. § 3.317 are applicable.  However, his back disability is not related to an undiagnosed illness (since it has been diagnosed as moderate degenerative changes of the lower lumbar spine).  Furthermore, the medical evidence of record does not indicate that his low back disability is a medically unexplained chronic multi-symptom illness defined by clusters of signs or symptoms as the May 2015 VA examiner specifically opined that the degenerative changes are related to age.  Accordingly, the Board finds that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for a low back disability cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claims the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 	 § 3.102.


ORDER

Service connection for a low back disability is denied.


REMAND

Remand is required for the remaining issues of service connection for hypertension and service connection for GERD, to obtain adequate medical opinions to determine the etiology of the Veteran's hypertension and GERD.

The Veteran underwent a VA examination in April 2015 to determine the etiology of his hypertension.  The examiner noted the October 1988 Report of Medical Examination which indicated that the Veteran had been taking antihypertensive medication since June 1988 and provided the following opinion: 

"In summary: Benign, essential hypertension (HTN), with adequate blood pressure control on tolerated combination drug therapy, which was NOT incurred in service, and which was NOT caused by, the result of, NOR permanently aggravated beyond its natural history by military duty or deployment exposures; more specifically, the Veteran's HTN is a discrete, diagnosable condition of known pathology and does NOT represent a medically unexplained chronic multi-symptom illness secondary to Southwest Asia/ Gulf War environmental hazard exposures. The Veteran's HTN would NOT limit gainful employment."

The opinion provided is inadequate because the examiner did not provide a rationale for his determination that the Veteran's active service did not aggravate his hypertension beyond its natural progression.  

The May 2015 VA examination regarding the etiology of the Veteran's GERD is also inadequate because it fails to provide a rationale for his opinion.  The examiner provided the following opinion: 

"Veteran with GERD, addressed with daily prescribed antacid therapy, which was NOT incurred in service, and which was NOT caused by, the result of, NOR permanently aggravated beyond its natural history by military duty or deployment exposures, or any other service connected condition, alone or in aggregate; more specifically, the Veteran's GERD is a discrete, diagnosable condition of known pathology and does NOT represent a medically unexplained chronic multi-symptom illness secondary to Southwest Asia/ Gulf War environmental hazard exposures. The Veteran's GERD would NOT hinder gainful employment."

Further, the examiner did not address the Veteran's statement that he was treated for acid reflux while in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from September 2014 to the present.

2.  Thereafter, refer the Veteran's electronic claims file to the April 2015 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for an adequate opinion as to the nature and etiology of the Veteran's hypertension.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner should offer an opinion on the following inquiries:

a) Is there clear and unmistakable evidence that hypertension pre-existed the Veteran's November 1990 entry to service?

i. If there is clear and unmistakable evidence that hypertension pre-existed entry to such period of service, is there clear and unmistakable evidence that such hypertension did not undergo an increase in the underlying pathology during such period of service?

ii. If there was an increase in the severity of the Veteran's hypertension during such period of service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

b) If there is no clear and unmistakable evidence that hypertension pre-existed entry to such period of service, is it at least as likely as not (a 50 percent or greater probability) that hypertension had its onset in, or is otherwise related to, a period of active duty?

The examiner should also consider the Veteran's lay statements regarding his incurrence and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing directive #1, refer the Veteran's electronic claims file to the May 2015 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for an adequate opinion as to the nature and etiology of the Veteran's GERD.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  

The examiner is requested to provide additional rationale for the opinion that the Veteran's currently diagnosed GERD is not attributable to the Veteran's service, to include from the environmental exposures that the Veteran was subject to during his service in the Persian Gulf, such as the food, stressful environment, and exposure to thick oil and gaseious smoke.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney. After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




